Per Curiam.
The plaintiff having failed to establish that the representations made by the agent of the defendants were known by him to be false, or were of such a fraudulent or reckless nature that, although they may not have been known by him to be false, they yet were made with intention to deceive, equivalent to knowledge of their falsity, she failed to establish one of the essential elements of a cause of action founded on alleged false and'fraudulent representations inducing her to enter into a contract with his principals, whereby she had been defrauded; and the court did not err in granting a nonsuit.

Judgment affirmed.


All the Justices eoneur, except Fish, 0. J., absent.

The evidence for the plaintiff tended to show that Evans operated the rooming-house, and that he placed the lease he held on it in the hands of Ware & Harper, brokers, for sale. Braswell was a salesman in their office. The plaintiff went to their office in response to an advertisement of the property for lease. She had operated a rooming-house within a block and a half of the “Carnegie Hotel” for a year and a half. She did not see Ware or Harper prior to signing the contract and making the purchase. Certain representations were made to her by Evans as to the good character of the house and vicinity. (Evans is not a party excepting.) Certain representations were made by Braswell, the agent of Ware & Harper, to the effect that he did not know about the hotel himself, but he assured the plaintiff that the community was all right, and that “the reputation of the immediate vicinity was satisfactory, that there was a church there, and that the Carnegie Library was there.” A detective in the police department of the city testified for the plaintiff that the reputation of the hotel and its immediate vicinity, as it existed at and prior to the date the contract was ex-eeutedj was bad. At the conclusion of the plaintiff’s evidence, the court granted a nonsuit, and the plaintiff excepted.
Hendrix & Silverman, for plaintiff.
Moore & Pomeroy, for defendants.